DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 contains contingent limitations regarding “when the portable electronic device is placed in a lying-flat state and a standing state”. “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed”. See 2111.04 of the MPEP.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitation “the loop” in ll. 11 and “a loop” in ll. 12 is indefinite, in context, since it cannot be discerned if “the loop” references a singular loop of the possible plurality of loop emanating from the limitation “at least one loop”, previously proffered within the Claim and if “the loop” in ll. 11 and “a loop” in ll. 12 are referring to the same loop. For Examination purposes and in accordance with the specification and drawings, “the loop” will be interpreted as – a loop—and “a loop” will be interpreted –the loop--.
Regarding Claim 1, the limitation “wherein the working fluid is restricted to flow in the first direction when the portable electronic device is placed in a lying-flat state and a standing state” is indefinite, in context, since it cannot be discerned how the differing states impart a restriction to the fluid flow or rather do the states correlate with an obstruction to fluid flow. For Examination purposes and in accordance with the specification and drawings, “wherein the working fluid is restricted to flow in the first direction when the portable electronic device is placed in a lying-flat state and a standing state” will be interpreted as – some degree of restriction to fluid flow is performed regardless of orientation--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhigang et al. (Translation of CN 108168342 A) hereinafter referred to as Zhigang.
Regarding Claim 1, Zhigang discloses a heat dissipation module (shown in figure 1), disposed in a portable electronic device (“For example, in airborne, vehicle-mounted, sports electronic devices and aircraft casings”, underline for emphasis) having a heat source (see intended use analysis below), the heat dissipation module, comprising: 
an evaporator (100), thermally contacting the heat source (heat is added to the system through the evaporator (100)) to transmit the heat generated by the heat source to the evaporator (the heat causes the evaporation of the working fluid within the evaporator (100)); 
at least one pipe (200), connected to the evaporator (100) to form at least one loop (shown in figure 1); 
a working fluid, filled in the loop (shown in figure 1), wherein the working fluid in a liquid phase absorbs the heat and is converted into a vapor phase, the working fluid in 
at least one check valve (610), disposed at a loop to restrict the working fluid to flow in a first direction in the loop of the at least one loop, wherein the check valve drives the working fluid to form at least one recirculation flow in the same direction as the first direction and opposite to a second direction to block the working fluid from flowing in the second direction in the loop, wherein the first and the second directions are opposite to each other (“Since the boiling in the evaporation section 100 has a strong local pressure lifting effect, and the Tesla valve 610 has the characteristic that the forward flow resistance is much smaller than the reverse flow resistance, it can promote the unidirectional flow of the working fluid in the direction shown in the figure, and the flow The liquid in the cold liquid channel 400 produces a suction effect. Therefore, the combination of the evaporation section 100 and the Tesla valve 610 can function as a pump and significantly increase the driving force of the working fluid”, Pg. 4-Pg. 5 of translation),
wherein the working fluid is restricted to flow in the first direction (“Directly use the saturated pressure difference accompanied by the temperature difference between the cold and hot ends as the driving force, and use the flow direction guide device to form an asymmetric channel structure to promote the unidirectional flow of the working fluid and achieve a stronger anti-gravity heat transfer effect”, Para. 22, wherein Zhigang discloses that a main benefit of the device is to force the flow of the working fluid in a single direction despite gravity) when the portable electronic device is placed in a lying-flat state and a standing state.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “disposed in a portable electronic device having a heat source” and “wherein the working fluid is restricted to flow in the first direction when the portable electronic device is placed in a lying-flat state and a standing state” does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. The portable electronic device is given limited patentable weight as it does not structurally limit the heat dissipation module, which is being claimed.
Regarding Claim 2, Zhigang further discloses the check valve is a tesla valve (610).
Regarding Claim 3, Zhigang further discloses the check valve (610) is disposed at a connection of the evaporator and the pipe (shown in figure 1).
Regarding Claim 4, Zhigang further discloses the check valve (610) is disposed at an entrance of the evaporator (shown in figure 1).
Regarding Claim 5, Zhigang further discloses the check valve is disposed along the pipe (shown in figure 1).
Regarding Claim 7, Zhigang further discloses the check valve (610) has a mainstream portion (central portion of the tesla valve (610) that is centered between the opposing flow portions that extend laterally from said central portion) and a recirculation 
Regarding Claim 8, Zhigang further discloses the check valve (610) has a mainstream portion (central portion of the tesla valve (610) that is centered between the opposing flow portions that extend laterally from said central portion) and a pair of recirculation portions (the opposing flow portions of the tesla valve (610) that extend laterally from said central portion), wherein the recirculation portions are symmetrically disposed at two opposite sides of the mainstream portion in a flowing direction of the working fluid (shown in figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhigang et al. (Translation of CN 108168342 A) as applied in Claims 1-5 and 7-8 above in further view of Phillips et al. (USP 5587880) hereinafter referred to as Phillips.
Regarding Claim 6, although Zhigang discloses a check valve for a loop heat pipe, Zhigang fails to disclose the check valve is disposed at a condensing section of the loop.
Phillips discloses the check valve (226) is disposed at a condensing (8) section of the loop (shown I figure 18A-18B).
	The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a check valve of a heat exchange loop being situated on an evaporator section of said loop with a check valve being situated on a condensing section of said loop; further the prior art to Phillips teaches a check valve being situated on a condensing section of a heat exchange loop is known to direct a working fluid in a single direction.  Therefore, since modifying the prior art to Zhigang with having a check valve being situated on a condensing section of a heat exchange loop, can easily be made without any change in the operation of the heat .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhigang et al. (Translation of CN 108168342 A) as applied in Claims 1-5 and 7-8 above in further view of Harvey (US PG Pub. 20150260181 A1) hereinafter referred to as Harvey.

[AltContent: textbox (Angled Wall)][AltContent: arrow][AltContent: textbox (Recirculation
Portions)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Mainstream
Portion)][AltContent: arrow]
    PNG
    media_image1.png
    187
    268
    media_image1.png
    Greyscale


Figure 29B Detail D
Regarding Claim 9, Zhigang fails to disclose the recirculation portions are tapered in the flowing direction of the working fluid and a tapered contour is formed within the check valve.
Harvey, also drawn to various non-return valves, teaches the recirculation portions are tapered in the flowing direction of the working fluid (shown in annotated 
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a tesla non-return valve for a nozzle diffuser non-return valve; further the prior art to Harvey teaches that a tesla non-return valve is equivalent to a nozzle diffuser non-return valve, wherein these valves have no moving parts and therefore have an increased operational life when subjected to continuous fluid cycles.  Therefore, since modifying the prior art to Zhigang with having a nozzle diffuser non-return valve, can easily be made without any change in the operation of the heat exchanger loop; and in view of the teachings of the prior art to Harvey there will be reasonable expectations of success, it would have been obvious to have modified the check valve of Zhigang by having a nozzle diffuser non-return valve in order to allow the fluid to travel in a single direction, thereby efficiently and continually 
Regarding Claim 10, a modified Zhigang further teaches a surface within each of the recirculation portions form a tapered angle with respect to an axis along the flowing direction (shown in annotated figure 29B Detail D, wherein the angled walls form an angle with the vertical axis of the flow channel).

Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
On page 7 of the Arguments, the Applicant states, “the module taught by Zhigang is specified to be used in large electronic devices, instead of portable electronic device. Therefore, Zhigang does not disclose the feature of ‘A heat dissipation module, disposed in a portable electronic device’ recited in the amended claim 1.” The Examiner respectfully disagrees. Although vehicle mounted and sports electronic devices are examples put forth by Zhigang that do not inherently suggest a large implementation, the size of the electronic device utilizing the heat dissipation device of Zhigang does not preclude the device from being utilized as prior art. A recitation with respect to the manner in which a claimed apparatus is intended to be employed, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Based on the above content, the module of Zhigang is necessary to be placed in standing state to provide anti-gravity heat transfer effect, thus Zhigang cannot be used in as-claimed lying-flat state. In addition, the height difference of entrance limits the thickness of the heat pipe, which will inevitably limit the overall structural space, which is not conducive to the development of light and thin electronic devices.” The Examiner respectfully disagrees. Zhigang discloses a heat pipe with a Tesla valve, as does the instant application, wherein the structure of the instant invention is found within the prior art, therefore the functions of such a structure is also found. Zhigang also states, “for example, in onboard, moving electronics and aircraft enclosures, there is often a tendency for the device to wobble, tilt or tilt The posture changes, the position of the heat source is higher than that of the cold source, and heat needs to be transmitted downwards; in the field of solar energy, nuclear energy and waste heat utilization, the heat transfer device is often limited by actual terrain and topography and equipment structure layout, and the heat transfer device is required to be bendable, deformable and flexibly arranged and has strong antigravity heat transfer capability”, wherein the heat pipe of Zhigang is disclosed as being able to dissipate heat in multiple orientations, including when the heat source is higher than that of the dissipation section. Zhigang also states, “It should also be noted that directional terms, such as "upper", "lower", "front", "rear", "left", "right", and the like, used in the embodiments are only directions referring to the drawings, and are not intended to limit the scope of the present disclosure.”
Further, the limitations "the working fluid is restricted to flow in the first direction when the portable electronic device is placed in a lying-flat state and a standing state" . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL ALVARE/Primary Examiner, Art Unit 3763